,-
.
8bOVS lp ulfl.ed,  a a m.
                           to thr
mo r eth M th a lrount aoodod   pay
                        sh a bll.
                               ade-6
                                     m-8
                                    OXO~~
f~o and ohdl k dispo8.dof la
hdual’t.r   poprldad.
                              the   -or

    *In aouatiro           tuuitpfive    tlum-
wd (25,000)or 1~08                  Fllstrict
andcouRtyoo'ifiouoMud k a r dll  la1.l retain
OM-thM Of OU?h UMO8 fU8 Until SUUh @M.
              wick tlm *WJtU&Slpealfbd in
              o mua to
                     o TJWO TQ h o uBud
                                    ml-
                P r uiuo  t o h & rlo b in
                       ofriaus
onethird utll auuh one-t&-d,
t&o mulat    d.fbd in ktioi8 ) ~%iOi%
          7.r
to Fourtoon 'Qndmd ml&r8 (#uoo).:..*
,-




             ~ploionHe.o-2582 ofthsada rtm~#lt  doaltuiaba
                     to the laluLea o ftre o ffta uo
     oLtuat* r ela tive                            o fTravLa
i-ioawr4bl.m
        Than8 A. &bent,


Ar’kid~ 39Ua, %JtiOn X3, V.A.C.3. aadtht         thmmnxl-
             h o a llo wa l4och off&oarYJI the mxtmm
            afflorrby. laws eal&nc Austut 26, 1935,
                   W melon hueuithrcopyof

         OplalenHo. O-2560 of'thlade~artmmntholds
that tbn CdLh4mmrd     court of LlmsstonmCot7nt.y
Tun8,sh o uld fixt& ilalarlaeo fthe o ffia lao l*
                                               fa & i
couaty rmmd. la&rGlclr 39120, Sm. 13, V.*.C.3.,for
the yeu low4 thatha   mlalmm ml4x-y OfO4Ch mnch
offloaraamwc br lerr thaatho Mt3 au' onrnoda8
omtloa      b h&o la htr oftlaW cnpacity for the
fbl)ul9$5ala8t~ttho-~ofsllch
rhoYe macloa4d 0fflo.reouu k the audwm uottat




         Oa Aryut24      1935, the
Co unty
    %x 4lccordfal:
          8; to
                                       pulntlm of Liberty
                           the t r en hat proceding
hmsi     cenmu of 1930 CIU 19 bbd khabiunta    and
ntthmttiam    co-wit ~u@st  24 1935 the arlauo
amoaatrllo&l the c&nty a& dbtrld offlcrrsof
              Texzw,aadbr Arttcles3883 uut $391,
LibertyCouaty',
Verxwa~cr
        hniwtated &mm Civil        Statutes, uas tbs IU~
of &3,oMwxL
          Ten nrr) rmqeatfullpadvlamd tht it la tb
0pirJo.n of this &pwtm@ls the naldma aalwlen   of tb
uouat offlciirlr
               of LlbartyZouuty,T-6, nmed fn
melo L 39Ue, Sat.lcm13 ~.A.C.S., for the y-r 19J4
apnacrt
     exceed
          the aUa of        43   000.00 +Sla OTPIpU' aetrt
char*& for each mllllondoh.ar veluntlcra          or fractlond.
  fi th m r so f ln lx a mea o f ftfc mmnmllllo n cloU4rs.
Pm aanple, If tile88II(LSmu3        val~litlark
                                              of L%bertY
.   glrornS~
           .




               ,.. ..